  8:20-cv-00062-BCB-CRZ Doc # 16 Filed: 06/05/20 Page 1 of 2 - Page ID # 119



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

MARVEL JONES,

                      Plaintiff,                                  8:20CV62

       vs.
                                                                   ORDER
JOHN CARTER, sued in their individual and
in their official capacities; TIMOTHY
CARMICHAEL, sued in their individual and
in their official capacities; JEFFREY
HOWARD, sued in their individual and in
their official capacities; MICHAEL D.
GOOCH, sued in their individual and in their
official capacities; DENNIS R. KEEFE, sued
in their individual and in their official
capacities; ROBERT HAYES, sued in their
individual and in their official capacities;
COUNTY OF LANCASTER COUNTY,
NEBRASKA, CITY OF LINCOLN,
LINCOLN POLICE DEPARTMENT,
SHRIEFF OFFICER UNKNOWN, sued in
their individual and in their official
capacities; COUNTY OF LANCASTER
COUNTY SHRIEFF DEPARTMENT,
CHIEF OF LINCOLN POLICE
DEPARTMENT, sued in their individual and
in their official capacities; and PUBLIC
DEFENDER OFFICE,

                      Defendants.


       On June 3, 2020, the court found that Plaintiff was entitled to service of process by
the United States Marshal. (Filing No. 14). The court directed the Clerk of Court to forward
completed USM-285 summons forms and a copy of the complaint to the Marshal for
service of process without the payment of costs of fees. (Id).


       Upon additional review, the court finds that Plaintiff has sued certain of the named
defendants in both their individual and official capacities. (Filing No. 1). The court will
  8:20-cv-00062-BCB-CRZ Doc # 16 Filed: 06/05/20 Page 2 of 2 - Page ID # 120



therefore allow for additional summonses to issue so that defendants named in dual
capacities receive service in both capacities.


       Accordingly, IT IS ORDERED:


          1)    The Clerk of Court is directed to obtain the last-known addresses of
                Defendants John Carter, Timothy Carmichael, Jeffrey Howard, Michael
                D. Gooch, Dennis R. Keefe, and Robert Hayes from the Marshals Service
                for service of process on them in their individual capacities.

                 a. Upon obtaining the necessary addresses, the Clerk of Court is
                    directed to complete USM-285 form summonses for each defendant,
                    specifically indicating that the named defendant in each summons is
                    being served in his individual capacity.

                 b. The Clerk of Court is further directed to deliver the completed
                    summons forms along with a copy of the complaint to the Marshal
                    for services of process thereafter. The Marshal shall serve the
                    summonses and the complaint without payment of costs or fees.

                 c. The Clerk of Court shall file under seal any document containing
                    personal addresses of the Defendants being served in their
                    individual capacities.

          2)     As to the defendant stylized as “Chief of Lincoln Police Department,” the
                 court will give Plaintiff 30 days in which to take reasonable steps to
                 identify the “Chief of Lincoln Police Department” and notify the court of
                 his or her name, after which the court will initiate service of process on
                 that individual in his or her individual capacity.

          3)     The Clerk of Court shall provide a copy of this order to Plaintiff, via first
                 class mail, at his address of record.


Dated this 5th day of June, 2020.

                                                  BY THE COURT:

                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
